SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

925
CA 14-00021
PRESENT: CENTRA, J.P., CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ARBITRATION BETWEEN DENIS J.
SULLIVAN, PETITIONER-RESPONDENT,

                      AND                                          ORDER

JAMES R. MULDOON, RESPONDENT-APPELLANT,
AND GEORGE S. BLASIAK, RESPONDENT-RESPONDENT.


HARRIS BEACH PLLC, SYRACUSE (DAVID M. CAPRIOTTI OF COUNSEL), FOR
RESPONDENT-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (JON P. DEVENDORF OF COUNSEL), FOR
PETITIONER-RESPONDENT.

GEORGE S. BLASIAK, BALDWINSVILLE, FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered March 15, 2013. The order granted
the motion of petitioner to confirm an arbitration award and denied
the cross motion of respondent James R. Muldoon to modify or vacate
the arbitration award.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 26, 2014                  Frances E. Cafarell
                                                Clerk of the Court